Opinion issued February 7, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00111-CV
____________

IN RE TODD MATTOX, INDIVIDUALLY AND AS NEXT FRIEND OF
CATHY MATTOX, AN INCAPACITATED ADULT, TRACY TEGELER,
BRENDA ALLEN, GLENDA BILBO, AND RANDY MATTOX,
INDIVIDUALLY AND AS HEIRS OF THE ESTATES OF GLENN A.
MATTOX AND DORRIS MATTOX, DECEASED, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION
	Relators have filed a petition for writ of mandamus complaining of (1) Judge
John Devine's (1) December 4, 2001 order striking and excluding the designation and
testimony of W. Owen Cramer, M.D. and (2) Judge Jennifer Walker Elrod's (2) April
22, 2002 order allowing Dr. Cramer to testify only on rebuttal.  Relators have also
filed a motion for temporary relief and request for emergency consideration and stay.
	We deny both the petition for writ of mandamus and the motion for temporary
relief and request for emergency consideration and stay.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1. 	The Honorable John C. Devine, former judge of the 190th District Court of
Harris County, Texas.  The underlying lawsuit is Mattox v. Rajendran, No. 2000-07937 (190th Dist. Ct., Harris County, Tex.).
2. 	The Honorable Jennifer Walker Elrod, judge of the 190th District Court of
Harris County, Texas.